                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                             UNITED STATES DISTRICT COURT                      DOC #:
                            SOUTHERN DISTRICT OF NEW YORK                      DATE FILED: 1/15/20


 SECURITIES AND EXCHANGE
 COMMISSION,                                        Civil Action No. 20-CV-0007-LGS
                Plaintiff,
     v.                                                       SO ORDERED.

 STEVE M. BAJIC,                                              Dated: January 15, 2020
 RAJESH TANEJA,                                                      New York, New York
 NORFOLK HEIGHTS LTD.,
 FOUNTAIN DRIVE LTD.,
 ISLAND FORTUNE GLOBAL LTD.,
 CRYSTALMOUNT LTD.,
 WISDOM CHAIN LTD.,
 SSID LTD.,
 SURE MIGHTY LTD.,
 TAMARIND INVESTMENTS INC.,
 KENNETH CIAPALA,
 ANTHONY KILLARNEY,
 BLACKLIGHT SA,
 CHRISTOPHER LEE MCKNIGHT, and
 AARON DALE WISE,

                        Defendants.



             REVISED ORDER FREEZING AND REPATRIATING ASSETS

       Having considered the motion for an asset freeze, other preliminary relief filed by

plaintiff Securities and Exchange Commission (“the Commission”), as well as the Complaint, the

Commission’s memorandum of law, and the accompanying declaration of Trevor Donelan, the

Court finds that the Commission has shown that: (1) it is reasonably likely to establish that

Steve M. Bajic, Rajesh Taneja, Norfolk Heights Ltd., Fountain Drive Ltd., Island Fortune Global

Ltd., Crystalmount Ltd., Wisdom Chain Ltd., SSID Ltd., Sure Mighty Ltd., and Tamarind

Investments Inc. (collectively, the “Bajic-Taneja Defendants”) have directly or indirectly

engaged in the violations alleged in the Complaint; (2) there is a likelihood that unless restrained
and enjoined by Order of this Court, the Bajic-Taneja Defendants may dissipate and conceal

assets which could be subject to an order of disgorgement or an order to pay a civil monetary

penalty in this action; and (3) entry of an order repatriating the Bajic-Taneja Defendants’ assets

to the United States is in the public interest. In consideration of the foregoing:




       IT IS HEREBY ORDERED that:

       A.      The Bajic-Taneja Defendants, and each of their officers, agents, servants,

employees and attorneys and those persons in active concert or participation with them who

receive actual notice of this Order by personal service or otherwise, including facsimile

transmission, electronic mail, or overnight delivery service, shall hold and retain funds and other

assets of any of the Bajic-Taneja Defendants presently held by them, for their direct or indirect

benefit, under their direct or indirect control or over which they exercise actual or apparent

investment or other authority (including assets held in the name of or for the benefit of any of the

Bajic-Taneja Defendants, in whatever form such assets may presently exist and wherever

located, and shall prevent any withdrawal, sale, payment (including, but not limited to, any

charges on any credit card or draws on any other credit arrangement)), transfer, dissipation,

assignment, pledge, alienation, encumbrance, disposal, or diminution in value of any such funds

or other assets, which are hereby frozen, including, but not limited to, real property located at

7850 Mayfield St. V6B OH6 Burnaby, British Columbia BC V5E 2J6, and funds held in the

following accounts:

                                     Location                                        Possible Acct
            Institution                                  Possible Acct Name(s)
                                                                                        No(s)
  China Galaxy Securities        Hong Kong            Rajesh Taneja                     x6000
  International                                       Fountain Drive Ltd.               x7000
  DBS Bank (Hong Kong)           Hong Kong            Tamarind Investments, Inc.        x8894
  Limited
  Hang Seng Bank Limited         Hong Kong            Sure Mighty Limited               x6883


                                                  2
                                   Location                                    Possible Acct
          Institution                                 Possible Acct Name(s)
                                                                                  No(s)
HSBC Hong Kong                  Hong Kong         Fountain Drive Ltd.             x3838
                                                  SSID Ltd.                       x2838
RHB Securities (Hong Kong)      Hong Kong         Norfolk Heights Ltd.            x2519
Limited                                           Fountain Drive Ltd.             x2050
                                                  Island Fortune Global Ltd.      x1845
                                                  Crystalmount Ltd.               x1864
                                                  Wisdom Chain Ltd.               x3273
                                                  Sure Mighty Ltd.                x3411
                                                  SSID Ltd.                       x2014
                                                  Tamarind Investments, Inc.      x2447
                                                  Chaine Des Rotisseurs Ltd.      x3511
                                                  Rajesh Taneja                   x1749
                                                  Steven Bajic                    x1841
Yuanta Securities (HK)          Hong Kong         Fountain Drive Ltd.            2385xxx
Company Limited                                   Tamarind Investments, Inc.     2380xxx
                                                  Sure Mighty Ltd.               2402xxx
                                                  Rajesh Taneja                  1376xxx
Standard Chartered Bank (HK)    Hong Kong         Rajesh Taneja                   x0103
Limited
Bank of Singapore               Singapore         SSID Ltd.                       x3876
                                                  Fountain Drive Ltd.             x3889
                                                  Tamarind Investments, Inc.      x3890
                                                  Chaine Des Rotisseurs Ltd.      x6113
                                                  Rajesh Taneja                   x3873
DBS Treasuries Private Client   Singapore         Rajesh Taneja                   x4865
                                                                                  x0616
                                                                                  x0709
                                                                                  x3160
DBS Vickers Securities          Singapore         Rajesh Taneja                   x7438
Overseas Chinese Banking        Singapore         Island Fortune Global Ltd.      x5301
Corp.                                             SSID Ltd.                       x0301
                                                  Crystalmount Ltd.               x9301
                                                  Fountain Drive Ltd.             x0301
                                                  Rajesh Taneja                   x3001
                                                  Sienna Institute Inc.           x3301
                                                  Dragon Innovation Ltd.          x8301
Bank of Montreal                Canada            Norfolk Heights Ltd.            x3602
                                                                                  x9040
                                                  Wisdom Chain Ltd.               x6917
                                                                                  x6914
                                                                                  x7566
                                                  Orange Capital Corp.            x9747
                                                                                  x4638
                                                  Margaux Red Capital Inc.        x9842
                                                  Steve Bajic                     x3263
                                                                                  x4614
                                                                                  x7505
                                                  BM Moly Resources Ltd           x4324
                                                  Bormal Resources Inc.           x5933
Haywood Securities              Canada            Rajesh Taneja                   x005C
                                                  Fountain Drive Ltd.             x064C
                                                  Steve Bajic                     x123C
                                                                                  x123U



                                              3
                                      Location                                        Possible Acct
             Institution                                   Possible Acct Name(s)
                                                                                         No(s)
  Toronto-Dominion Bank           Canada               Hexagon Ventures Inc.             x2365
                                                                                         x4103
                                                       Steve Bajic                       x7836
                                                                                         x3633
  Canadian Imperial Bank of       Canada               Orange Capital Corp.              x9913
  Commerce                                                                               x4010

        B.      All banks, brokerage, and other financial institutions (including but not limited to

those listed in Paragraph I.A) and other persons or entities (including but not limited to payment

processors, investors and/or promoters) that receive actual notice of this Order by personal

service or otherwise, including via facsimile or email transmission, or overnight delivery service,

holding any funds or other assets in the name, for the direct or indirect benefit, or under the

direct or indirect control of any of the Bajic-Taneja Defendants or over which any of the Bajic-

Taneja Defendants exercise actual or apparent investment or other authority, in whatever form

such assets may presently exist and wherever located, shall hold and retain within their control

and prohibit the withdrawal, removal, sale, payment (including, but not limited to, any charges

on any credit card or draws on any other credit arrangement), transfer, dissipation, assignment,

pledge, alienation, encumbrance, diminution in value, or other disposal of any such funds or

other assets; and that such funds and assets are hereby frozen.

        C.      The above Paragraphs I.A and I.B shall immediately cease to apply to any assets

located within the United States, including any bank, brokerage or other financial institution

account, which becomes subject to any later order entered by any federal court as a result of

proceedings which may be filed by the United States or any department or agency thereof under

any federal civil or criminal forfeiture statute, to the extent such later order requires the transfer

of any asset to the United States government.




                                                   4
       IT IS HEREBY FURTHER ORDERED that the Bajic-Taneja Defendants, and each of

their officers, agents, servants, employees and attorneys, and those persons in active concert or

participation with them who receive actual notice of this Order by personal service or otherwise,

including via facsimile or email transmission, or overnight delivery service, and each of them,

shall, within five days of receiving actual notice of this Order, take such steps as are necessary to

repatriate and deposit into the registry of the Court in an interest bearing account, any and all

funds or assets that presently may be located outside of the United States that were obtained

directly or indirectly from the trading described in the Complaint.

                                                 III.

       IT IS HEREBY FURTHER ORDERED that the conditions set forth in the preceding

paragraphs of this Order shall expire on April 9, 2020, but this temporal limitation is applied

without prejudice to an extension (upon Plaintiff’s motion).




                                              _____________________________________
                                              UNITED STATES DISTRICT JUDGE


Dated: _____________, 2020




                                                  5
